Citation Nr: 1629619	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-33 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right foot hallux valgus with degenerative changes.

2.  Entitlement to service connection for left foot hallux valgus with degenerative changes.  

3.  What rating is warranted for bilateral hearing loss from November 5, 2009?



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2015, the Board remanded the appeal so that a hearing could be scheduled.  In March 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rating for bilateral hearing loss

In March 2010, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating from November 5, 2009.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran most recently underwent a VA audiometric examination in September 2011.  At the hearing, he testified that his hearing has gotten worse since that time.  Given the Veteran's contentions and the length of time since the last examination, the Board finds a current examination is warranted.  See 38 C.F.R. § 3.327 (2015).

The Veteran also testified that he was in receipt of Supplemental Security Income benefits and that receipt of these benefits was in part due to his hearing loss.  These records are potentially relevant to the appeal and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Updated VA medical records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Service connection for right and left foot disorders

In January 2013, the RO denied entitlement to service connection for right and left foot hallux valgus with degenerative changes.  In January 2013, the Veteran's then representative filed a timely notice of disagreement.  A remand is needed so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request the following:

* Records from the Social Security Administration pertaining to any award of disability benefits.

* Medical records from the VA Medical Center in Atlanta, Georgia and associated outpatient clinics for the period from November 2012 to the present.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be afforded a VA audiometric examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his bilateral hearing loss disability.  A complete rationale for any opinions expressed must be provided.  

If the requested opinion cannot be rendered without resorting to speculation, the audiologist must fully explain whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the audiologist, i.e., additional facts are required, or the audiologist does not have the needed knowledge or training.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for any scheduled VA examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his/her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what rating is warranted for bilateral hearing loss from November 5, 2009.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Issue a statement of the case addressing entitlement to service connection for right and left hallux valgus with degenerative changes.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




